Citation Nr: 0919981	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  00-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

1.  Entitlement to a 100 percent evaluation for prostate 
cancer under 38 C.F.R. § 4.115(b), Diagnostic Code 7528, 
beyond February 28, 2003. 

2.  Entitlement to a rating in excess of 20 percent for 
status post brachytherapy, history of prostate cancer, during 
the period from March 1, 2003 to March 27, 2006. 

3.  Entitlement to a continuation of 100 percent evaluation 
for prostate cancer beyond January 31, 2008.

4.  Entitlement to service connection for erectile 
dysfunction, secondary to status post brachytherapy, history 
of prostate cancer. 

5.  Entitlement to service connection for a breast disorder, 
secondary to status post brachytherapy, history of prostate 
cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Manchester, New Hampshire, Regional Office 
((RO), which granted service connection for status post 
brachytherapy, history of prostate cancer and assigned a 100 
percent evaluation effective from February 15, 2002 to August 
30, 2002; thereafter, the residuals of prostate cancer were 
reduced to a 10 percent rating, effective September 1, 2002.  
A December 2002 rating action extended the 100 percent rating 
from September 1, 2002 through October 30, 2002.  

In April 2003, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge.  
Before a hearing was held, however, the matter came before 
the Board.  In May 2003, the Board remanded the matter so 
that the Veteran's requested hearing could be scheduled.  The 
Veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a Decision Review 
Officer at the RO in November 2003.  A transcript of that 
hearing is of record.  

In a May 2004 rating decision, the RO extended the 100 
percent evaluation for prostate cancer until March 1, 2003, 
and it was determined that a 20 percent rating was proper for 
the residuals of prostate cancer, effective from March 1, 
2003.  

In April 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the Boston, 
Massachusetts RO.  A transcript of that hearing is also of 
record.  

In July 2006, the Board remanded the case to the RO for 
further evidentiary development.  By a rating action in 
December 2008, the RO assigned a 100 percent evaluation for 
prostate cancer from March 28, 2006 to January 31, 2008; 
thereafter, it was determined that a 20 percent rating was 
proper for the residuals of prostate cancer, effective from 
February 1, 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The issues of entitlement to service connection for erectile 
dysfunction and service connection for a breast disorder, 
claimed as secondary to the prostate cancer, are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In October 2002, the RO, inter alia, assigned a 100 
percent rating for status post brachytherapy, history of 
prostate cancer, effective February 15, 2002; a December 2002 
rating action extended the 100 percent rating from September 
1, 2002 through October 30, 2002.  In May 2004, the RO 
extended the 100 percent rating for prostate cancer until 
March 1, 2003.  

2.  Following the cessation of brachytherapy treatment for 
prostate cancer, an August 2002 VA examination indicted that 
PSA was 3.4; the prostate was normal.  The August 2002 report 
of VA examination did not reflect evidence of a reoccurrence 
or metastasis of the cancer.  

3.  During the period from March 1, 2003 to March 27, 2006, 
the Veteran's status post brachytherapy, history of prostate 
cancer, has not been manifested by a need to wear absorbent 
materials which must be changed two to four times per day; or 
by a daytime voiding interval of less than one hour, or 
awakening to void five or more times per night; or by urinary 
retention requiring intermittent or continuous 
catheterization.  

4.  In December 2008, the RO assigned a 100 percent rating 
for the Veteran's status post brachytherapy, history of 
prostate cancer, effective March 28, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for continuation of a 100 percent evaluation 
for status post brachytherapy, history of prostate cancer, 
beyond March 1, 2003 have not been met.  38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528 (2008).  

2.  The criteria for a rating in excess of 20 percent for 
status post brachytherapy, history of prostate cancer, were 
not met during the period from March 1, 2003 to March 27, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Codes 7528, 7527 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2002 from the RO to the Veteran which 
was issued prior to the RO decision in October 2002.  An 
additional letter was issued in July 2006.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2004 SOC, the March 2005 SSOC, and the April 2009 SSOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in October 2006.  

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in October 2006, the Veteran 
was informed that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided an SSOC in April 
2009, which reviewed and considered all evidence of record.  
Therefore, the Veteran has been provided with all necessary 
notice regarding his claim.  Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008).  Regardless, the Veteran is able to 
report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations. Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations 
afforded to the Veteran are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  Both were conducted by 
medical professionals, who reviewed the medical records, 
solicited history from the Veteran, examined the Veteran, and 
provided subsequent opinions.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for status post 
brachytherapy, history of prostate cancer, given a Board 
remand, given that he has been provided all the criteria 
necessary for establishing higher evaluations, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Factual background.

The Veteran served on active duty from July 1966 to June 
1970; he served in Vietnam.  

The records indicate that the Veteran was diagnosed with 
prostate cancer in January 2002.  On May 4, 2002, he 
underwent implantation of radioactive iodine seeds.  On the 
occasion of a VA examination in August 2002, he reported 
continued problems with urination in the form of weak stream 
and hesitancy.  He reported stress incontinence when lifting 
heavy weights; he did not wear any pads.  He reported the 
need to change his underwear occasionally due to leakage of 
urine.  He also complained of partial impotence since his 
diagnosis.  Examination revealed normal penis and normal 
testicles, bilaterally.  PSA was 3.4, normal hemogram.  The 
examiner noted that the Veteran had residual symptoms of 
prostate cancer in the form of urinary symptoms and partial 
impotence.  

By a rating action in October 2002, the RO granted service 
connection for status post brachytherapy, history of prostate 
cancer and assigned a 100 percent evaluation effective from 
February 15, 2002 to August 30, 2002; thereafter, the 
residuals of prostate cancer were reduced to a 10 percent 
rating, effective September 1, 2002.  A December 2002 rating 
action extended the 100 percent rating from September 1, 2002 
through October 31, 2002.  

The Veteran was seen at a VA urology clinic in September 
2003, at which time it was noted that a bone scan was 
negative for mets.  He reported feeling well.  It was noted 
that he had variable stream but reported mostly good flow; no 
hematuria, sometimes hesitancy.  He also reported occasional 
urgency and leakage.  Penis and testes were normal; no lymph 
nodes were palpated.  The assessment was prostate cancer, 
status post brachytherapy.  

At his personal hearing in November 2003, the Veteran 
reported having to get up 4 to 5 times a night to void.  The 
Veteran also reported that he now wears pads due to leakage.  

Of record is a treatment report from Dr. Gulam H. Bhimani, 
dated in December 2003, indicating that the Veteran was 
currently doing well.  He has significant symptoms of 
prostatism.  He had no dysuria, no hematuria, and no pain.  
He was voiding with a fair stream and empties his bladder 
well.  He had nocturia x3.  Frequency was reported as every 2 
to 3 hours.  He had no urgency or incontinence.  Testicles 
were not painful.  No masses were felt.  Erections were weak 
and not sustained.  There has been no blood in the urine.  
External genitalia were normal.  Testes were normal with no 
masses.  The prostate was flat.  PSA was 3.3.  The assessment 
was cancer of the prostate.  In a subsequent statement in 
June 2004, the Veteran reported frequency as every 4 to 6 
hours.  Testicles were not painful, and no masses were felt.  
There has been no blood in the urine.  External genitalia 
were normal.  Testes were normal with no masses.  The 
prostate was flat.  PSA was 3.4.  The assessment was cancer 
of the prostate.  

At the hearing before the Veterans Law Judge in April 2006, 
the Veteran asserted that his residuals of prostate cancer 
have increased in severity since his most recent examination.  
In fact, the Veteran maintained that his cancer was currently 
active.  As a result, it was argued that he should have 
remained at 100 percent.  

Submitted at the hearing was another treatment report from 
Dr. Bhimani, dated in March 2006, wherein he noted that the 
Veteran's PSA had gradually risen to the point that it is now 
9.7.  

The Veteran was seen at a VA urology clinic in August 2006, 
at which time it was noted that a biopsy performed on May 31, 
2006 showed no evidence of malignancy.  A PSA repeated on 
June 13, 2006 was 0.2.  Urology recommended further hormone 
therapy and referred the Veteran to oncology.  Upon 
evaluation, the Veteran complained of increased urinary 
output during the day with nocturia 4 to 5 episodes daily.  
The Veteran reported occasional dysuria with dark urine.  He 
also reported continued ability to get an erection but unable 
to ejaculate.  The assessment was history of prostate cancer 
status post brachytherapy and a single treatment with hormone 
therapy in March 2006 following a PSA value greater than 5 
who presents for evaluation.  Prostate biopsy performed June 
1, 2006 showed no evidence of malignancy.  The examiner noted 
that the Veteran appeared to have a relapse of cancer with no 
e/o localized disease and no clear symptoms at this time.  He 
appeared to have responded to the single dose of hormone 
therapy as PSA has dropped from 5.45 to 0.2 following a 
single Zoladex treatment.  

An addendum in May 2007 noted that the Veteran's prostate 
cancer was slowly progressing.  He was seen in Oncology in 
July 2007, at which time it was noted that he has been on 
Zoladex since November 2006, with PSA decline to 0.06 in 
January 2007.  He noted left breast mass which was painful 
over the past couple of weeks; otherwise, he reported mild 
hot flashes, no urinary symptoms, and stable neck pain.  When 
seen in October 2007, the impression was prostate cancer with 
biochemical relapse after brachytherapy, negative prostate 
biopsy, on intermittent androgen blockade due to symptomatic 
gynecomastia.  

The Veteran was afforded a VA examination in November 2007.  
At that time, it was noted that the Veteran underwent 
brachytherapy in May 2002; he did well post therapy and he 
went to work after 48 hours.  He had severe irritative 
symptoms post brachytherapy and he stated that he has 
recently been having decreased force of stream and nocturia 
x4; in March 2006, the PSA went up to 5.48 and Androgen 
ablation therapy was started with Zoladex and Casodex.  The 
Veteran also has painful breast problems.  It was noted that 
he has voiding symptoms; he reported nocturia 4 to 5 times a 
night, disturbing his sleep.  He also reported occasional 
urge incontinence; he occasionally uses pads.  He has also 
developed impotence.  He denied any history of urinary tract 
infections, and he denied renal colic or bladder stones; no 
evidence of acute nephritis was noted.  It was noted that the 
Veteran was on Zoladex for hormonal treatment for biochemical 
failure after brachytherapy.  On examination, no pedal edema 
and no dialysis was noted.  Testes were normal; the prostate 
felt flat and nontender, with no discrete nodules and no 
hardness.  No fistula was noted.  No clinical evidence of 
prostate cancer residual was noted.  Testes were normal in 
size and consistency.  Sensation and reflexes were normal.  
The pertinent diagnosis was status post brachytherapy for 
prostate cancer, with erectile dysfunction.  

VA progress notes report PSA levels of 0.01 in December 2007 
and 0.02 in March 2008 despite stopping androgen deprivation 
therapy over the past seven months.  In March 2008, the 
assessment was recurrent prostate cancer; biochemical failure 
was documented about five years following treatment for what 
was initially staged as low risk disease.  Biopsy of the 
prostate obtained five years following brachytherapy was 
negative for malignancy.  During a clinical visit in August 
2008, it was noted that the Veteran had PSA checked last 
month and it was 0.18.  

Received in August 2008 were duplicate treatment reports 
Gulam H. Bhimani, dated from January 2002 to March 2006.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board agrees that there has been a change in the Veteran's 
prostate disorder and a "staged rating" is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of 
the genitourinary system are rated under DC 7528.  Pursuant 
to these provisions, a 100 percent evaluation is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A "Note" to this DC section states 
that the rating of 100 percent will continue for six months 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater.  38 C.F.R. § 4.115(b), DC 7527 (2008).  

This is a case involving an extensive medical history with 
multiple changes by the RO.  In part, the VA accepted the 
Veteran's testimony regarding activity and the RO established 
a second period of 100 percent based upon activity of the 
prostate cancer.  This is the classic staged rating case.  
The most accurate rating picture is the following:

100 percent from February 15, 2002 
to February 28, 2003; 20 percent 
from March 1, 2003 to March 27, 
2006; 100 percent from March 28, 
2006 to January 31, 2008; and 20 
percent from February 1, 2008 
forward.

This is not a restoration issue.  However, if we conclude 
that there is activity, the issue of a continuation of the 
100 percent is part of the current appeal.  

A.  Continuation of a 100 percent beyond March 1, 2003.

The Veteran was assigned a 100 percent evaluation for 
prostate cancer and the immediate surgical residuals.  Code 
7528.  Following cessation of the treatment, the 100 percent 
evaluation remained in effect for at least six months.  There 
was no evidence of recurrence and the disability was 
thereafter rated on residuals.  This case is, in part, 
controlled by Bennett v. Brown, 10 Vet. App. 178, 183 (1997) 
and this is not a restoration case.  Rather, the initial 
diagnostic code recognized an evaluation for a limited period 
of time upon cessation of treatment and evidence of no 
recurrence.  

Following his treatment for prostate cancer with implantation 
of a radioactive iodine seed in May 2002, a VA examination in 
August 2002 noted a decrease in PSA level, which was then 
reported to be 3.4.  It was also noted that the Veteran did 
not wear pads.  In a treatment report, dated in December 
2003, Dr. G. B. indicated that the Veteran was doing well.  
He noted that the veteran did have significant symptoms of 
prostatism.  He had no dysuria.  No hematuria.  He was 
voiding with a fair stream and emptied his bladder well.  He 
had no urgency or incontinence.  He had hesitancy.  
Laboratory findings revealed PSA level of 3.3.  In a 
subsequent report, dated in June 2004, Dr. B. indicated that 
the Veteran was doing well.  He noted that the veteran did 
have significant symptoms of prostatism.  Laboratory findings 
revealed PSA level of 3.4.  The assessment was cancer of the 
prostate.  Overall, the treatment reports showed that the 
Veteran was free of any recurrence of prostate cancer and 
there was no evidence of metastatic disease.  Therefore, 
there is no basis upon which to continue the 100 percent 
rating beyond March 1, 2003, which is the sixth month 
following the cessation of treatment.  

Hence, during the period following March 1, 2003, the 
Veteran's disability should be rated pursuant to the Note of 
DCs 7528 and 7527.  Id.  The Board notes that the Veteran's 
residuals of prostate cancer are most appropriately evaluated 
in terms of voiding dysfunction, as there is no medical 
evidence of record indicative of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2008).  

B.  Entitlement to a rating in excess of 20 percent from 
March 1, 2003 to March 27, 2006.

The Veteran has been assigned a 20 percent rating based upon 
urinary frequency.  His rating contemplates a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  38 C.F.R. § 4.115a.  The 
next-higher 40 percent rating is warranted for a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  Additionally, a higher 30 percent 
rating may be assigned for voiding dysfunction that requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management; 
or obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  

Upon review of the record, the 20 percent rating is shown to 
best characterize the overall severity of the service-
connected disability under evaluation during the period from 
March 1, 2003 to March 26, 2006.  The Veteran does not 
manifest any of the particular attributes under which a 
higher rating is assignable for voiding dysfunction, as the 
basis to evaluate the post-operative residuals of prostate 
cancer.  See 38 C.F.R. § 4.115a.  A private treatment report 
in December 2003 noted nocturia as 3 times a night and 
frequency was reported as every 2 to 3 hours.  There was no 
evidence that the Veteran wore absorbent materials which must 
be changed 2 to 4 times a day.  

The Board has considered other potentially applicable DCs, to 
include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections.  While the 
Veteran reported occasional urge incontinence, which required 
occasional use of pads, he did not reported having to wear 
absorbent materials which must be changed 2 to 4 times a day.  
He has denied obstruction of urinary flow, and there is no 
evidence of catheterization during the appeal period.  The 
Veteran also does not have a history of recurrent urinary 
tract infections.  As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted.  

Because no evidence of record shows that the Veteran meets 
the criteria for a rating higher than 20 percent from March 
1, 2003 to March 27, 2006, his claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for status 
post brachytherapy from March 1, 2003, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected prostate cancer 
residuals presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b) (1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The Board 
notes that the evidence does not show that the Veteran's 
service-connected condition, in and of itself, interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Neither does 
the record reflect significant time lost from work, meaning 
above and beyond that contemplated by his current 20 percent 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the Veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.  


ORDER

Entitlement to a continuation of a 100 percent rating for 
prostate cancer, beyond March 1, 2003, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
status post brachytherapy, history of prostate cancer, during 
the period from March 1, 2003 to March 27, 2006, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  


A.  Continuation of 100 percent beyond January 31, 2008.

With respect to issue of whether the Veteran is entitled to a 
continuation of a 100 percent rating beyond January 31, 2008, 
for status post brachytherapy, history of prostate cancer, 
the appeal must be remanded for a medical opinion.  The Board 
finds that remand is required because the evidence of record 
is insufficient upon which to base an appellate decision.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).  

Here, the evidence of record shows that an increase in PSA 
value in March 2006.  In fact, it was noted that in March 
2006, his PSA was 5.48; he was started on Zoladex/Casodex 
treatment.  A March 31, 2006 progress note indicated that the 
Veteran maybe a candidate for cryo or continued hormonal 
therapy.  As noted above, the Veteran continued to receive 
hormonal therapy treatment.  In October 2006, it was noted 
that his PSA came down to 0.19 in August 2006.  However, on 
examination, his prostate was enlarged.  During a clinical 
visit in May 2007, it was noted that his prostate cancer was 
slowly progressing.  On the occasion of a VA examination in 
November 2007, it was noted that there was no evidence of 
prostate cancer and his PSA level was 0.01.  However, VA 
progress notes in March and April 2008 reflect assessments of 
recurrent prostate cancer.  

Significantly, compensation and pension training letter 00-02 
states that "100 percent is the proper rating as long as 
cancer is present or as long as the patient is undergoing 
antineoplastic treatment.  In prostate cancer, this means 100 
percent will be the rating in all cases except those that 
have been cured by radical surgery, radiation, or a 
combination of treatments."  The Board finds that the 
medical evidence of record is unclear regarding the existence 
and dates of remission and recurrence.  Accordingly, the RO 
must obtain a clarifying medical opinion.  


B.  Service connection for erectile dysfunction and a breast 
disorder on a secondary basis.

The veteran claims that he has erectile dysfunction and a 
breast disorder secondary to his service-connected prostate 
cancer.  

Current medical treatment records show a diagnosis of 
erectile dysfunction and gynecomastia.  The Board notes, 
however, that there is no VA medical opinion as to the 
relationship, if any, between the veteran's current erectile 
dysfunction and gynecomastia and his service-connected status 
post brachytherapy, history of prostate cancer.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service-connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2008).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A recent amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen by 
adding language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand for further 
evidentiary development is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The RO must obtain a medical opinion 
from an appropriate VA specialist.  The 
examiner must clarify the status of the 
veteran's prostate carcinoma after 
January 31, 2008.  The examiner should 
provide any opinion as to whether or not 
the Veteran's prostate was active after 
January 31, 2008, or whether it is in 
remission.  All indicated tests and 
studies are to be performed.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn regarding the opinion expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  

2.  Then, afford the Veteran an 
appropriate VA examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  
The physician should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a. In the examination report, the 
examiner should discuss the nature and 
extent of the Veteran's erectile 
dysfunction and gynecomastia.  The 
examiner should then address whether it 
is at least as likely as not that the 
erectile dysfunction and breast disorder 
were caused by or aggravated by the 
service-connected prostate cancer.  

b. If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
veteran's prostate cancer.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn 
regarding the opinion expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


